DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A1, B1 C1 and D1 in the reply filed on April 26, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serous burden and that the same classifications would be searched for the elected claims.  This is not found persuasive because each of the species have mutually exclusive characteristics and these species are not obvious variants of each other based on the current record.  Applicants’ arguments that the search of one species is likely to result in a search for the others has been considered, but is not found persuasive insofar as the searches are no co-extensive and additional search would of necessity be required for the combination of species.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s response stated that only claim 14 is directed to an unelected species (between C1 and C2); however, claim 10 is directed to unelected Species A2 and claim 13 is directed to unelected Species D2.
Claims 10, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 26, 2022.
Claims 1-9, 11, 12 and 15-20 will be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0155769 to Schonewille et al. in view of U.S. Patent No. 3,110,053 to Surabian.
As to claim 1, Schonewille discloses a cleaning device comprising: a first member having a first cleaning surface (see Schonewille Fig. 74, ref.#D76’’; paragraph [0188]); a second member having a second cleaning surface (see Schonewille Fig. 74, ref.#D78; paragraph [0188]); and a deflection member coupled between the first member and the second member (see Schonewille paragraphs [0187]-[0189] where the spring and base portion are considered the deflection member).
Schonewille does not explicitly disclose the deflection member comprises at least one arm extending between the first member and the second member, wherein the at least one arm defines a first fulcrum point between the at least one arm and the first member and a second fulcrum point between the at least one arm and the second member, wherein the first and second members pivot relative to each other about the first and second fulcrum points.  Surabian discloses that it is known in the art to use a deflection member comprising an arm that inverts to extend and retract an inner cleaning surface wherein said arm has a first fulcrum point between the arm and the first member (see, e.g.,  Surabian Fig. 2 disclosing an arm 28 with a first fulcrum point 36 between the arm 28 and first member 22 and a second fulcrum point 34 between the arm 28 and the second member 10 as well as a second arm 26 with similar first fulcrum 32 and second fulcrum 30).  Simple substitution of one known equivalent element for another is prima facie obvious (see MPEP 2143(I)(B)), and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the spring of Schonewille with the arm deflection member with two fulcrum points of Surabian, and the results would have been predictable (extension and retraction of inner cleaning member).
As to claim 2, the combination of Schonewille and Surabian discloses that when in the first cleaning state, the second cleaning surface can be recessed with respect to the first cleaning surface so that only the first cleaning surface would be in contact with the surface to be cleaned (see Schonewille Fig. 72-74; Surabian Fig. 2).  Furthermore, Schonewille discloses embodiments wherein the outer cleaning surface can be recessed relative to the second cleaning surface (see Schonewille Fig. 74).  Schonewille also discloses that the mixing and matching of features, elements and/or functions between the various embodiments is expressly contemplated (see Schonewille paragraph [0205]).  Furthermore, changes in size/proportion are prima facie obvious (see MPEP 2144.04(IV)(A)).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning device disclosed by the combination of Schonewille and Surabian to have the first cleaning surface be able to recess within the second cleaning surface as suggested by Schonewille, and the results would have been predictable.  Such a cleaning device is fully capable of comprising a third cleaning state in which the first cleaning surface is recessed with respect to the second cleaning surface so that only the second cleaning surface is in contact with the surface to be cleaned.
As to claims 3, 4 and 7, the deflection member of the combination of Schonewille and Surabian is understood to provide a tactile feedback when transitioning between the first cleaning state and another cleaning state since the spring arm would provide a return force when pressed and thus provides a tactile feedback to the user when transitioning to and/or from at least one of the first and third cleaning states (see Schonewille paragraphs [0187]-[0189] wherein the spring provides a return force when pressed and thus provides a tactile feedback to the user when transitioning to and/or from at least one of the first and third cleaning states; see Surabian Fig. 3 where the deflection arms would also provide tactile feedback).
As to claim 5, the cleaning device disclosed by the combination of Schonewille and Surabian is fully capable of comprising a second cleaning state in which the first and second cleaning surfaces are in contact with the surface to be cleaned (see Schonewille Fig. 74 and 77, Surabian Fig. 3 and 4).
As to claim 6, the deflection member of the combination of Schonewille and Surabian is understood to provide a tactile feedback when transitioning between the second cleaning state and another cleaning state since the spring arm would provide a return force when pressed and thus provides a tactile feedback to the user when transitioning to and/or from at least one of the second and another cleaning state (see Schonewille paragraphs [0187]-[0189] wherein the spring provides a return force when pressed and thus provides a tactile feedback to the user when transitioning to and/or from at least the second cleaning state; see Surabian Fig. 3 where the deflection arms would also provide tactile feedback).
As to claim 8, Schonewille discloses that the first cleaning surface and the second cleaning surface can comprise soft and hard brush bristles (see Fig. 68; paragraph [0183]). Schonewille also discloses that the mixing and matching of features, elements and/or functions between the various embodiments is expressly contemplated (see paragraph [0205]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning device disclosed by the combination of Schonewille and Surabian to use soft and hard brush bristles and the first and second cleaning surfaces as suggested by Schonewille, and the results would have been predictable.
As to claim 9, Schonewille discloses that the deflection member can comprise a concave dome shape (see, e.g., Fig. 59, ref.#C14b, Fig. 65, ref.#D14, Fig. 74, ref.#D10a’’”’). Schonewille discloses embodiments wherein the first and second cleaning members are connected to the deflection member and that the first and second cleaning members can be bristles of a brush (read as connected to the concave dome shape at a first and second hinge or fulcrum point). Schonewille also discloses that the mixing and matching of features, elements and/or functions between the various embodiments is expressly contemplated (see paragraph [0205]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning device disclosed by Schonewille to use bristles as the first and second cleaning surfaces on a concave dome shape as suggested by Schonewille, and the results would have been predictable.  Furthermore, the deflection arms of Surabian appear to have a concave dome like shape (see Surabian Fig. 2, ref.#26 and 28; see also MPEP 2144(IV)(B) where changes in shape are prima facie obvious).
As to claim 11, the combination of Schonewille and Surabian discloses that the cleaning members can be fixedly or permanently attached to the base (see, e.g., Schonewille paragraphs [0179] and [0187]).  Furthermore, making parts integral is prima facie obvious (see MPEP 2144.04(V)(B)).
As to claims 15 and 17, the combination of Schonewille and Surabian discloses that the first cleaning surface or second cleaning surface can be a unitary, one piece construction with the first member or second member, respectively (see Schonewille Fig/ 74, ref.#76’’ and D78; paragraph [0188] where the bottom of the pad is the cleaning surface and it is a unitary, one piece construction with the rest of the pad).  
As to claim 16, the combination of Schonewille and Surabian discloses removable cleaning heads (see, e.g., Schonewille paragraph [0095], [0187]).
As to claims 18 and 19, the combination of Schonewille and Surabian discloses embodiments wherein a handle is secured to the second member, where the handle can be a palm grip handle or an extension handle or a non-extension pole (see, e.g., Schonewille Figs. 68, 76 and 77; Surabian Fig. 2). Schonewille also discloses that the mixing and matching of features, elements and/or functions between the various embodiments is expressly contemplated (see paragraph [0205]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning device disclosed by the combination of Schonewille and Surabian to have a handle, such as a palm grip handle, extension handle or a non-extension pole, secured to the second member as suggested by Schonewille, and the results would have been predictable.
As to claim 20, the combination of Schonewille and Surabian discloses that the deflection member is capable of resiliently returning the deflection member to the first cleaning state upon removal of a cleaning force (see Schonewille Fig. 74; paragraph [0188]; Surabian Figs. 2 and 3).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0155769 to Schonewille et al. in view of U.S. Patent No. 3,110,053 to Surabian as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0311524 to Call.
Schonewille and Surabian are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, the combination of Schonewille and Surabian does not explicitly disclose that the cleaning members and the deflection members are co-molded. Co-molding cleaning members onto the cleaning devices is known in the art (see Call paragraph [0075]). It would have been obvious to one of ordinary skill in the art at the time of filing to use a co-molding process as disclosed by Call, and the results would have been predictable (attaching cleaning members to a base of a cleaning device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714